Exhibit 10.1 March 21, 2017 William L Hodges 401 May Court Raleigh, NC 27609 Dear Bill, I am pleased to extend to you a formal offer of employment to join Novan, Inc. as interim Chief Financial Officer reporting to me with a requested start date of March 24, 2017 (the “Commencement Date”). This position requires a time commitment of three days in the office per week during Novan business hours, in addition to you providing some services remotely during your business days out of the office, on nights, and weekends, with an approximate weekly commitment of 30 hours.You will be compensated as a full-time equivalent of base salary, as noted below.This offer is for a limited engagement expected to last approximately three months, after which you and the Company may mutually agree to extend the terms of employment for an additional three months. Base Salary As an exempt employee, you will be compensated at a rate of $30,000 per month, payable, minus applicable withholdings, in semi-monthly payments in accordance with the Company’s regular payroll schedule, currently on or about the 1st and 15th of each month. Incentive Equity Award In addition to your base compensation, subject to approval by the Company’s Board of Directors, the Company will offer you the opportunity to become a shareholder through the award of 33,000 incentive stock options to purchase the Company’s common stock, vesting in thirds on each of the monthly anniversaries of the Commencement Date, so long as you remain employed by the Company, and having a three year exercise period following your departure from this interim role. Theses options shall be subject to the terms of the Company’s stock option plan and the standard form stock agreement, and the number of stock options, vesting schedule and exercise price on your first day of employment shall be documented in a stock option grant approved by the Board of Directors. Cash Bonus
